Citation Nr: 1723625	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1975.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

This claim was brought before the Board in October 2014 and was remanded for further development. 


FINDING OF FACT

The medical evidence shows that the Veteran has been diagnosed with PTSD which is medically attributed to stressors he experienced during his service.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD due to military sexual trauma (MST) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d). 

Generally, to establish a right to compensation for a present disability, the claimant must provide competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

To be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM-IV for appeals before August 4, 2014 and DSM-V for appeals certified after August 4, 2014); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet.  App. 128, 138 (1997).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304 (f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

Factual Analysis 

The Veteran contends that he was subject to an in-service sexual assault while being held in stockade during a criminal investigation in October 1974. 

After a review of the evidence, the Board finds that while the alleged military sexual trauma is not documented in service records, the evidence of record supports the Veteran's assertion of his in-service stressor.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection are met.

As an initial matter, the Board notes that VA medical records from November 2012 provide a medical opinion by a physician stating the Veteran meets the DSM-IV criteria for PTSD due to military sexual trauma.  The physician opined that the Veteran met specific signs and symptoms of PTSD; specifically, the MST event described by the Veteran and his following reaction and distress during recollection of said events.  Thus, the remaining question before the Board is whether the Veteran's PTSD diagnosis is based upon a verified stressor.   

The Board is mindful of the fact that veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.    

While the Veteran's service treatment records (STRs) and military personnel records are void of any documented complaint or treatment for sexual assault, the Board finds the record provides credible supporting evidence that a stressor occurred and is linked to the Veteran's current symptomatology.  

The Veteran reported that in October 1974, he was accused of rape.  As a result, he was sent to the stockade.  While imprisoned, he was attacked in the shower and knocked unconscious.  When he came to, he was bleeding and experiencing extreme pain in his rectum.  The Veteran then knew he had been raped.  The Board confirms that the criminal investigation regarding rape against the Veteran is confirmed by military personnel records. 

Although the RO asserted there was no evidence of record that the Veteran was ever put in stockade, the Board notes that evidence within the Veteran's STRs suggest the Veteran was put in stockade and/or imprisonment.  In the Veteran's STRs, his routine visits were stamped by the clinics in which he was visiting.  Shortly after his October 10, 1974 criminal investigation began, the Veteran was treated at the "Medical Clinic Area Confinement Facility" on October 15 and October 17.  The Board finds this is supportive evidence that the Veteran was in fact imprisoned. 

Additionally, the Veteran asserts that following his sexual assault, he started to act out and not care about his life.  This eventually led to him requesting to be discharged early because he could not function in the military.  The Veteran's records document that after his criminal investigation was over, the Veteran began to show significant behavioral changes.  In March 1975, the Veteran was cited for not showing up to his duty station.  The Veteran was then demoted from an E-2 to E-1.  Further, the Veteran initially signed on for a three term enlistment but in May 1975, after only 10 months of service, the Veteran was discharged.  The Veteran's commander listed the reason for discharge was due to the Veteran having "no potential for advancement in the Army" and the Veteran "cannot or will not apply himself to meet even the minimal Army standards."  The commander further stated the Veteran showed laziness, failure to repair, and lack of cooperation with supply personnel, and did not possess the proper mental make-up to be even a marginal soldier.  The Veteran was noted to have a total disregard for authority and military discipline.  It further noted that the Veteran voluntarily agreed to this discharge.  

The Board notes there is no mention of behavioral issues prior to the Veteran's criminal investigation and find the instances following October 1974 corroborate the Veteran's assertions he suffered effects from sexual trauma and therefore meets the behavioral supportive evidence listed under 38 C.F.R. § 3.304 (f)(5).

The Board finds, giving the Veteran the benefit of the doubt, that, due to the evidence in his service treatment and personnel records documenting confinement, as well as behavioral changes corresponding to the periods of time after his alleged sexual assault, it is at least as likely as not that the Veteran was sexually assaulted during his period of active service.  Accordingly, the Board finds that the Veteran's cited stressor of sexual assault is corroborated. 

Accordingly, due to the Veteran's PTSD diagnosis being based on a corroborated stressor, the Board finds that service connection for PTSD is warranted.  The benefit-of-the-doubt rule has been considered in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


